Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed May 10, 2021 with the submission filed on April 7, 2021, that includes a response to the Final Office Action mailed February 10, 2021, has been entered. Claims 10 and 25 have been amended; claims 1-9, 11, and 13 have been canceled; and claim 26 has been newly added. Claims 12, 16-20, 22, and 24 have been withdrawn. Claims 10, 14, 15, 21, 23, 25, and 26 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b) and Claim Interpretation
Claim 13 has been canceled, and claim 10 has been satisfactorily amended. Claim 25 stipulates in a wherein clause that the first plurality of barbs are pointing in an “upward” direction and the second plurality of barbs are pointing in a “downward” direction, wherein “upward” and “downward” are being defined as pointing “toward” the proximal and distal ends of the needle, presumably with respect to the perpendicular. The terms “upward” and “downward” thus imply a degree that is not precisely “up” or “down”, i.e. not a clean 180 degree angle in the relative directions to which they point, 
If the perpendicular is at zero degrees, the angle from the perpendicular to the proximal direction is 90˚ and the angle from the perpendicular to the distal direction is thus -90˚, the “upward” direction is characterized by pointing at an angle 0<x≤90˚ and the “downward” direction is characterized by pointing at an angle 0>x≥-90˚. Hence, a barb pointing at 10˚ is thus pointing “upward”, and a barb pointing at -72˚ is thus pointing “downward”, and the two barbs are pointing in opposite directions, and meet the limitations of the claims.
Therefore, the 35 USC 112(b) rejection presented in the Final Office Action mailed February 10, 2021 is hereby withdrawn. The claimed subject matter is being interpreted as just described. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 13 has been canceled; and the amendment to claim 25 is being accepted as satisfactory. Therefore, the 35 USC 112(d) rejection presented in the Final Office Action mailed February 10, 2021 is hereby withdrawn. 
Claim Objections
Claims 10 and 25 are objected to for improper English grammatical format. The expression “plurality of barbs…is pointing” should be “plurality of barbs…are pointing”, since multiple barbs are in fact pointing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 10, 14, 15, 21, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Manrique et al. (U.S. Patent Application Pub. No. 2006/0030948), in view of Geremakis et al. (U.S. Patent Application Pub. No. 2005/0283255), and Platt (U.S. Patent No. 4,199,644).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a bone material for hydration with a liquid comprising subjecting demineralized allograft bone fibers to needle punching with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “second plurality” of barbs to obtain a coherent mass of non-woven, mechanically entangled, lyophilized, demineralized allograft bone fibers in the absence of a carrier; wherein the first needle’s “first plurality” of barbs and the second needle’s “second plurality” of barbs point in opposite directions (e.g. “upwards”/”downwards”), and wherein the said fibers have a diameter of 100 µm to about 2 mm, and a length of about 0.5 cm to about 10 cm.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Manrique et al. disclose a method of making an osteoimplant comprising e.g. subjecting demineralized allograft bone fibers to mechanical entanglement to obtain a coherent mass of lyophilized, mechanically entangled, demineralized allograft bone 
Geremakis et al. disclose a method of making an osteoimplant comprising  e.g. subjecting demineralized allograft bone fibers to mechanical interlocking (i.e. mechanical entanglement) by e.g. needle punching (i.e. with barbed needles) to obtain a cohesive mass, which does not necessarily contain a carrier material; wherein the demineralized bone fibers are curled to maintain cohesiveness and to shape the material into an implant that exploits the mechanical and physiological properties of three-dimensional tissues such as bone while providing planar and thread-like implants to surgeons as a convenient alternative to large blocks or runny pastes (abstract; paragraphs 0007, 0025, 0027, 0039, 0042, 0045, 0046, 0074).
Platt discloses an improved method of processing non-woven fibers by needle punching to produce a non-woven material having greater strength and dimensional stability, wherein two needling zones are employed, the first needling zone comprising needles each with a plurality of barbs that all extend in the downward direction and which catch fibers in the first needling direction; and the second needling zone comprising needles each with a plurality of barbs that extend in the downward direction and also a plurality of barbs (i.e. a “second plurality”) that extend in the upward direction, which needles catch fibers in both the first needling direction and the second 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Manrique et al. do not explicitly disclose that the demineralized bone fibers are mechanical entangled via needle punching with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “second plurality” of barbs; wherein the first needle’s “first plurality” of barbs and the second needle’s “second plurality” of barbs point in opposite directions. These deficiencies are cured by the teachings of Geremakis et al. and Platt
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Manrique et al., Geremakis et al., and Platt, outlined supra, to devise Applicant’s claimed method.  
Manrique et al. disclose a method of making an osteoimplant comprising e.g. subjecting demineralized allograft bone fibers to mechanical entanglement to obtain a coherent mass of lyophilized, mechanically entangled, demineralized allograft bone fibers, which does not necessarily contain a carrier material; wherein the demineralized bone fibers provides a favorable scaffold for bone cell growth. Since Geremakis et al. disclose that a cohesive aggregate of demineralized allograft bone fibers, which does not necessarily contain a carrier material, can be obtained by needle punching to maintain cohesiveness and help shape the material into an implant that exploits the et al. material into an osteo-implant by needle punching with a first barbed needle having a “first plurality” of barbs and a second barbed needle having a “second plurality” of barbs; wherein the first needle’s “first plurality” of barbs and the second needle’s “second plurality” of barbs point in opposite directions (e.g. “upwards”/”downwards”); with the reasonable expectation that the resulting osteo-implant will successfully maintain cohesiveness (i.e. without a binder or other carrier), with greater strength and dimensional stability, and exploit the mechanical and physiological properties of three-dimensional tissues such as bone while providing planar and thread-like implants to surgeons as a convenient alternative to large blocks or runny pastes.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not found persuasive.
i) Applicant contends that “Platt does not disclose or make obvious a second barbed needle having a first plurality of barbs and that the first plurality of barbs of the first barbed needle is pointing in a direction opposite to the direction of the first plurality of barbs of the second barbed needle”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that the claims require “the first plurality of barbs of the first barbed needle are pointing in a direction opposite to the direction of the first plurality of barbs of the second barbed needle”. The designations “first” and “second” with respect to needle are merely arbitrary labels and do not provide any meaningful limitations other than to make it clear that the so-called “first needle” and “second needle” are two separate needles. Likewise, the designation “first” with respect to a “plurality of barbs” is 
2. In other words, the limitation “the first plurality of barbs of the first barbed needle are pointing in a direction opposite to the direction of the first plurality of barbs of the second barbed needle” means that there is one needle having at least a set of barbs that all point in the same general direction (e.g. upward or downward), and there is another needle with at least a set of barbs that all point in the same general direction, and wherein the said set of barbs on the one needle and the said set of barbs on the other needle point in opposite directions from each other. For example, one needle with a set of barbs pointing in the upward direction and another needle with a set of barbs pointing in a downward direction would satisfy this limitation. Likewise, one needle with a set of barbs pointing in the upward direction and a set of barbs pointing in the downward direction and another needle with a set of barbs pointing in the upward direction and a set of barbs pointing in the downward direction would satisfy this limitation as well. All that is required is having one needle with at least one set of barbs all pointing in one direction and another needle with at least one set of barbs all pointing in the opposite direction. 
3. Platt provides for one needle with a set of barbs all pointing in the downward direction, and another needle with a set of barbs all pointing in the upward direction. Hence, Platt satisfies the claim limitation, even if Platt’s other needle, in addition, to having a set of barbs that all point in the upward direction, also has another set of barbs that all point in the downward direction.
ii) Applicant contends that “new claim 26 includes that all barbs on the second needle point in the direction opposite to the direction of the barbs of the first needle” whereas “Platt requires the barbs on the second needle to point in two different directions”. 
The Examiner, however, would like to point out the following:
1. Claim 26 stipulates that “the second barbed needle comprises only one set of barbs comprising the first plurality of barbs…such that all barbs of the second barbed needle are pointing in a direction opposite to the first plurality of barbs of the first barbed needle”. Again, the designations “first” and “second” with respect to the needles are merely arbitrary and do not further limit the needles other than to make it clear that there are two separate needles. One needle is arbitrarily labeled the “first” and the other is arbitrarily labeled the “second”, and these arbitrary labels need not correspond to which needle the prior art designates as the “first” and which the “second”. 
2. In other words, claim 26 requires that there is one needle with only one set of barbs all pointing in the same direction, and there is another needle with at least one set of barbs that all point in the opposite direction. Hence, for example, having one needle in which all barbs point in the downward direction and another needle in which at least one set of barbs point in the upward direction would satisfy the claimed limitation, even if the other needle also has a second set of barbs that point in the downward direction. 
3. Platt discloses one needle having only one set of barbs that all point in the downward direction, and another needle with a set of barbs that point in the upward direction, i.e. the opposite direction as all the barbs of the first needle. This is sufficient to meet the limitation of claim 26 of one needle having only one set of barbs that all 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617